DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, 11, 12 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang (CN 102338297 A).

1. A backlight module, comprising:
a plurality of light emitting diodes (1) each having a light emitting surface, and wherein the light emitting surface of each of the LEDs is provided with a diffusion layer (7).


9. The backlight module according to Claim 1, wherein the backlight module is a side-lit backlight module (par 39).

11.A liquid crystal display device, comprising:
a backlight module (fig 4), wherein the backlight module comprises a plurality of light emitting diodes (1) each having a light emitting surface, and the light emitting surface of each of the LEDs is provided with a diffusion layer (7).

12. The liquid crystal display device according to Claim 11, wherein the diffusion layer comprises a transparent adhesive and light diffusion particles  (adhesive tape 7 and diffusion particles – par 32 and 38).

19. The liquid crystal display device according to Claim 11, wherein the backlight module is a side-lit backlight module (par 39).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-8, and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang.

Regarding claims 3 and 13:
Tang teaches “diffusion medium 8 is preferably nanometer to micron-sized powder of at least one of Si02, Ti02, Sn02, CaC02, Nb205, Zn02, MgF2, Ce02, A1203, Hf02, Na3LaF6 and LaF6.” 

Regarding claims 4-8 and 14-18:
Tang discloses that the diffusion mass is preferably nano-micron powder of SiO2. According to the actual light diffusion effect, specifically, the ratio of the refractive index between the organic light diffusion particles and the inorganic light diffusion particles and the transparent adhesive is a conventional design and optimizable; the epoxy resin and the organic silicon are conventional adhesive types; and the acrylate, the organosilicon and the polyethylene are conventional organic light diffusion materials, barium sulfate and calcium carbonate are conventional inorganic light diffusion materials.
Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of He (CN208026896U).
	Regarding claims 10 and 20:
	​With regard to claims 10 and 20, He discloses (description, paragraphs 4-24, and figure 1) a composite PS diffusion plate: the second PS diffusion layer is arranged on the light emitting surface of the PS diffusion plate body, first light diffusion particles capable of increasing the diffusion effect are uniformly arranged in the first PS diffusion layer, second light diffusion particles capable of increasing the diffusion effect are uniformly arranged in the second PS diffusion layer, and the particle size of the first light diffusion particles is larger than that of the second light diffusion particles. D2 provides the technical motivation for providing the 2-layer 
In order to improve the diffusion rate, applying the diffusion plate in He to Tang to arrive at the solutions of claims 10 and 20 would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention. Moreover, setting the diameter of each layer of light diffusion particles as the diameter of the minimum sphere of the layer is a conventional design and would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see pto-892 for art related to organic and inorganic diffusing particles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITT D HANLEY whose telephone number is (571)270-3042. The examiner can normally be reached M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Britt D Hanley/Primary Examiner, Art Unit 2875